CLARK, Judge.
It appears from the record on appeal that appeal was taken on 22 April 1975 from the order of dismissal rendered in session on 7 April 1975. Plaintiff failed to comply with G.S. 1-279, which requires that appeal must be taken within 10 days after rendition of judgment. Under these circumstances the Court of Appeals does not obtain jurisdiction, and we must dismiss it. Oliver v. Williams, 266 N.C. 601, 146 S.E. 2d 648 (1966).
Appeal dismissed.
Chief Judge Brock and Judge Hedrick concur.